Citation Nr: 1759244	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-06 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, a personality disorder, or anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Counsel

INTRODUCTION

The Veteran served on active duty from September 1976 to September 1979 and from November 1982 to January 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a 
December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In May 2016, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the electronic claims file.  In a September 2016 decision, the Board granted service connection for posttraumatic stress disorder (PTSD), but denied service connection for a personality disorder and generalized anxiety disorder.   

In October 2017, pursuant to a Joint Motion for Remand (JMR) by the Veteran and the VA (the parties), the United States Court of Appeals for Veterans Claims (Court) vacated, in relevant part, the Board's September 2016 decision and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR directed the Board to separately adjudicate a claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, a personality disorder, or an anxiety disorder.  The matters are again before the Board pursuant to that remand.

The Board notes that the CAVC specifically left undisturbed the Board's grant of entitlement to service connection for PTSD and its denial of service connection for anxiety disorder and personality disorder.  See October 2017 JMR at 1-2 ("Appellant also does not pursue that aspect of the Board's decision that denied service connection for an acquired psychiatric disorder, diagnosed as generalized anxiety disorder, and for a diagnosed personality disorder, and it should also remain undisturbed.").

The record contains evidence not yet considered by the Agency of Original Jurisdiction (AOJ).  However, the Board's findings of fact and the effect of this decision are favorable to the Veteran, so the Board will proceed to the merits without further remand.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

During the appeal period, the Veteran was diagnosed with depression that was caused by his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for depression have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the context of claims for secondary service connection, the evidence must demonstrate an etiological relationship between the service-connected disability or disabilities on the one hand and the condition said to be proximately due to the service-connected disability or disabilities on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998). Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused or aggravated by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The Board finds that the Veteran's depression is overlapping with the Veteran's PTSD, but, at least during a portion of the appeal period, was sufficiently distinct to warrant a separate diagnosis.  The evidence establishes that the Veteran's depression is closely linked with the Veteran's PTSD and indicates that it was caused by the Veteran's PTSD.

The Veteran's medical treatment records contain a variety of diagnoses of acquired psychiatric disorders.  See, e.g., February 2004 VA Addiction Psychiatry Progress Note (listing under Axis I:  Psychotic disorder NOS, drug-induced psychosis, anxiety state, "rule out" PTSD, and various substance abuse disorders; also listing a personality disorder under Axis II); February 2008 Progress Note ("Axis I: Polysubstance Dependence [and] Axis II: Personality Disorder NOS"); May 2010 VA Mental Health Note (diagnosing depressive disorder NOS); July 2010 VA Psychology Progress Note (PTSD).  However, the records reflecting treatment during the pendency of this claim, particularly the more recent ones, generally diagnose PTSD, personality disorder, anxiety disorder, and depression.  See, e.g., June 2016 VA Psychology Progress Note (documenting that the author of the note has treated the Veteran for PTSD since 2010).  As noted above, the Board's denial of service connection for a personality disorder and anxiety disorder is final, and the focus of the JMR was on the diagnosis of depression.

The record also contains several VA examinations and medical opinions directly addressing the most accurate diagnosis of the Veteran's psychiatric symptoms.  The Board will not summarize the examinations that are prior to the period on appeal and remote in time.

A September 2008 VA examination resulted in a diagnosis of generalized anxiety disorder.  The examiner stated that he "found no evidence at the present time to support the diagnoses for establishing post-traumatic stress disorder" and specified that there were "[n]o behavioral, social changes, re-experiencing and heightened physiological arousal due to service." 

The Veteran underwent another VA examination with respect to his claimed acquired psychiatric disorder(s) in February 2013.  The examiner opined that the Veteran had "two non-service related chronic mental disorders, namely generalized anxiety disorder and paranoid personality disorder."

A May 2016 letter from a VA psychiatrist (Dr. S) indicates that the Veteran was diagnosed with PTSD.  The VA psychiatrist goes on to opine:  "It is as likely as not that [the Veteran's] psychiatric symptoms are directly related to these and other traumatic experiences."

A June 2016 VA Psychology Progress Note written by the Veteran's treating psychologist (Dr. Y) indicates that Dr. Y had been treating the Veteran for PTSD since 2010.  The medical record supports this contention.  See July 2010 VA Psychology Progress Note ("Pt. suffers from PTSD related to his exposure to military trauma.").  

A December 2016 DBQ prepared by the Veteran's treating psychologist diagnoses PTSD, includes "depressed mood" among the symptoms, and specifically opines that the Veteran does not have more than one mental disorder diagnosed.

Most recently, a June 2017 VA examination also resulted in a diagnosis of PTSD with symptoms of depressed mood, anxiety, and disturbances of motivation and mood related to the PTSD.  Like the psychologist who completed the December 2016 DBQ, the VA examiner opined that the Veteran did not have more than one mental disorder diagnosed.

The opinions expressed by the Veteran's VA treating physician and the December 2016 and June 2017 opinions summarized above support finding that the Veteran's PTSD and depression symptoms are closely linked.  For example, the VA treating physician provided a statement in a June 2016 VA Psychology Progress Note indicating that he had been treating the Veteran for PTSD during times when his notes reflected a diagnosis of depressive disorder NOS rather than PTSD.  The Veteran's own post-remand submission also highlights some of the evidence supporting this interpretation, such as opinions that the Veteran has "PTSD with depression" and "underlying anxiety and depression in addition to above problems [PTSD and personality disorder]."  See October 2017 Informal Hearing Presentation at 1.  Viewing the evidence as a whole and granting every benefit of the doubt to the Veteran, the Board finds that the Veteran has had depression and that his depression is directly related to his PTSD.  There is some ambiguity whether the two diagnosis are different labels for the same symptoms or whether they are actually distinct diagnoses of overlapping symptoms.  See June 2017 VA Examination (noting symptoms of depressed mood as part of PTSD). The Board resolves this ambiguity in the Veteran's favor. 

The Veteran should understand that this may not alter his compensation.  All psychiatric conditions are rated together under the same rating schedule.  In implementing the Board's grant of service connection for PTSD, the RO considered the Veteran's depressed mood and other symptoms underlying the earlier depression diagnoses in rating the Veteran's PTSD.  See October 2016 Rating Decision (implementing the Board's grant of service connection for PTSD and assigning a 30 percent rating based on all psychiatric symptoms, including depressed mood, other than those attributable to the nonservice-connected anxiety disorder and personality disorder); February 2017 Rating Decision (assigning a 70 percent rating for PTSD based on all of the Veteran's psychiatric symptoms without separating out symptoms, such as depressed mood and anxiety, sometimes attributed to other diagnoses).  The Board notes this solely for informational purposes and makes no finding regarding whether the Veteran will be entitled to any additional rating upon implementation of this decision.  Instead, the RO will review the evidence and implement this grant in the first instance.


ORDER

Entitlement to service connection for depression is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


